 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                            No. 2:17-CV-0176-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19                  The matter was set for an initial scheduling conference on January 15, 2020, at

20   10:00 a.m. before the undersigned in Redding, California. A review of the docket on January 10,

21   2020, reflected that plaintiff had not filed a scheduling conference statement as previously

22   ordered nor completed service on defendants. Accordingly, the scheduling conference was

23   vacated and plaintiff was directed to show cause why this action should not be dismissed for lack

24   of prosecution and failure to comply with court rules and orders. See ECF Nos. 39 and 40.

25   Plaintiff has responded to the orders to show cause. See ECF No. 41.

26   ///

27   ///

28   ///
                                                        1
 1                  Good cause appearing therefor, the orders to show cause are discharged and the

 2   matter is re-set for a scheduling conference before the undersigned in Redding, California, on

 3   May 13, 2020, at 10:00 a.m.

 4                  IT IS SO ORDERED.

 5

 6   Dated: February 25, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
